UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7299


DIFANKH ASAR, a/k/a James Walter Gist,

                    Petitioner - Appellant,

             v.

WARDEN TRAVIS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:20-cv-00394-BHH)


Submitted: September 7, 2021                                Decided: September 20, 2021


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Difankh Asar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Difankh Asar, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing for lack of jurisdiction Asar’s 28

U.S.C. § 2241 petition in which Asar sought to challenge his 18 U.S.C. § 922(g) conviction

by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may

challenge his conviction or sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (emphasis added).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the stated by the district court, Asar v. Travis, No. 6:20-cv-00394-BHH (D.S.C. July 8,

2020), but modify the court’s order to reflect dismissal without prejudice. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                             2